                  Case 1:15-cv-05814-JPO Document 107 Filed 10/03/18 Page 1 of 1




Florida Office                             425 North Andrews Avenue                                 New York Office
                                                     Suite 2                                   J. Stanley Pottinger ‡
Bradley J. Edwards *◊ⱡ                     Fort Lauderdale, FL 33301
Seth M. Lehrman *†                         _________________________                                  † Admitted in California
                                                                                           ◊ Admitted in District of Columbia
                                            Telephone (954) 524-2820
Brittany N. Henderson *◊                                                                                 * Admitted in Florida
                                               Fax (954) 524-2822                                    ‡ Admitted in New York
Matthew D. Weissing *ⱡ                                                                     ⱡ Board Certified Civil Trial Lawyer



       October 3, 2018
       Via ECF
       Hon. Stewart D. Aaron, United States Magistrate Judge
       United States Courthouse
       Southern District of New York
       500 Pearl St.
       New York, New York 10007-1312

                 Re:   CMG Holdings Group, Inc. v. Joseph Wagner, et al.
                       15-cv-05814-JPO

       Dear Judge Aaron:

               This is a letter motion to file undersigned counsel’s Letter Motion to Withdraw under seal
       pursuant to Section 6.2 of the Electronic Case Filing Rules & Instructions for the Southern
       District of New York. Counsel’s Letter Motion to Withdraw contains confidential information,
       consisting of privileged attorney-client communications which have not waived. See Lugosch v.
       Pyramid Co. of Onondaga, 435 F.3d 110, 125 (2d Cir. 2006)(finding that privileged attorney-
       client matters, which have not been waived, defeats the presumption of access under the First
       Amendment and maybe properly filed under seal). Accordingly, counsel seeks leave to file the
       motion under seal.

                                                           Very truly yours,
                                                           Seth Lehrman
                                                           Seth Lehrman

       cc:       Scott Matthews, Esq. (Via ECF)
                 CMG Holdings Group, Inc., c/o Glenn Laken via email
                 Glenn Laken via email
                 Alexis Laken via email
                 David Stone, Esq. (Via ECF)
                 Julio C. Gomez, Esq. (Via ECF)


                             425 North Andrews Avenue, Suite 2, Fort Lauderdale, Florida 33301
                               Office: 954-524-2820 | Facsimile: 954-524-2822
